 

Case 20-10343-LSS Doc5008 Filed 05/25/21 Pagelof1

FILED
2021 MAY 25 AM 8: 46

an CLERK
JS BANKRUPTCY COUR}
NSTRICT OF DELAWARE

 

Represented by: AVA LAW GROUP, San Diego, Ca.
Dear Judge Lauri Selber Silverstein;

I am currently writing to your honorable court in opposition to
the May 19th, 2021 Hearing to further needless delays regarding
the Scouts/attorneys' continuance for yet another delay from the
Bankruptcy.

At each turnstile, their representative haven't failed to raise
even yet some tactical poised, and meaninglessattempt to prevent
the finality...While we the numerous victims of these sexual assau-
lts continue to suffer, at the actions taken by their aggressors.

My vote is that this needs to be brought to a final conclusion.

Please kindly notify my legal representatives of this entry in
my behalf.

May 12th, 2021.

 
